Citation Nr: 0108814	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to August 25, 1998, 
for the grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to an effective date 
prior to August 25, 1998 for the grant of service connection 
for post-traumatic stress disorder (PTSD).  

The Board notes that the veteran initially requested a 
hearing before a Member of the Board in his April 2000 
substantive appeal.  The veteran withdrew that request in a 
May 2000 written statement.  Thus, the veteran's claim is 
properly before the Board for appellate consideration.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In an October 1983 statement to the RO, the veteran 
alleged experiencing "delayed stress syndrome" as a result 
of his Vietnam experiences.

3.  In a February 3, 1984 rating decision, the RO denied 
entitlement to service connection for PTSD.  

4.  The veteran was notified of that decision and his 
appellate rights in a February 1984 letter from the RO and he 
did not file an appeal as to that determination.  

5.  On August 25, 1998, the RO received the veteran's claim 
of entitlement to service connection for PTSD.

6.  In December 1998, the RO received copies of VA treatment 
records reflecting treatment in a VA PTSD program since July 
9, 1998.  

7.  In an August 1999 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation effective from August 25, 1998.  

8.  The record is silent for any evidence or statements 
received prior to August 25, 1998 that could reasonably be 
construed as a claim to reopen.  



CONCLUSION OF LAW

Entitlement to an effective date prior to August 25, 1998 for 
the grant of service connection for PTSD is not warranted.  
38 U.S.C.A. § § 5110, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.104, 3.114(a), 3.155, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii); 3.400(r).  

A review of the record reflects that the veteran served in 
the Republic of Vietnam.  The veteran filed a claim in 
October 1983 alleging "delayed stress syndrome."  Upon VA 
examination dated in December 1983, the examiner noted a 
diagnosis of dysthymic disorder.  The examination report 
notes that the veteran reported he was not currently feeling 
disabled.  

In a February 3, 1984 rating decision, the RO denied 
entitlement to service connection for PTSD on the basis that 
there was no medical finding of PTSD.  The RO informed the 
veteran of that decision and his appellate rights in a 
February 1984 letter.  The record reflects that the letter 
was not returned by the United States Postal Service as 
undeliverable.  The veteran did not file an appeal of that 
determination.  Thus, it became final and may only be 
challenged on the basis of clear and unmistakable error.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105, 20.200, 
20.302, 20. 1103 (2000).  

On August 25, 1998, the RO received the veteran's VA Form 21-
526, Veteran's Application for Compensation or Pension, 
seeking entitlement to service connection for PTSD.  The 
veteran reported hospitalization for PTSD on July 9, 1998.  
VA treatment records dated from July 9, 1998 were received by 
the RO in December 1998 and reflect that the veteran was 
admitted to a VA PTSD treatment program on that date and 
remained until November 1998.  

Upon VA mental examination dated in February 1999, the 
examiner noted a diagnosis of PTSD.  In an August 1999 rating 
decision, the RO granted entitlement to service connection 
for PTSD, evaluated as 30 percent disabling, effective from 
August 25, 1998.  

The veteran has alleged that he is entitled to an effective 
date for service connection for PTSD back to July 9, 1998, 
the date of his admission to a VA PTSD treatment program.  He 
has also alleged entitlement to service connection for PTSD 
back to November 23, 1977 on the basis that he sought 
treatment for his condition as early as that date.  However, 
as previously noted, the RO denied entitlement to service 
connection for PTSD in a February 1984 rating decision.  The 
veteran was properly informed of the decision and did not 
appeal. 

The Board notes that the veteran has not alleged clear and 
unmistakable error in the February 1984 rating decision.  If 
the veteran wishes to raise a claim alleging clear and 
unmistakable error (CUE) pursuant to 38 U.S.C.A. § 5109(A) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.105(a) (2000), 
regarding that or any other rating decision, he must do so 
with specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (to raise 
CUE there must be some degree of specificity as to what the 
alleged error is and persuasive reasons must be given as to 
why the result would have been manifestly different).  To 
date, however, a CUE claim has not been raised and the matter 
is not presently before the Board for consideration.  

Thus, the February 1984 decision became final and the 
effective date of service connection for PTSD can in no case 
be prior to February 3, 1984.  The record reflects that the 
veteran's reopened claim of entitlement to service connection 
was received on August 25, 1998.  At that time the RO had not 
received any VA outpatient or inpatient treatment records 
showing a diagnosis of PTSD that could reasonably be 
considered a reopened claim.  Additionally, although the 
veteran has alleged that he filed his reopened claim in July 
1998, the record is silent for any communication or 
correspondence from the veteran prior to August 25, 1998 that 
could be reasonably construed as a reopened claim.  See 
38 C.F.R. § 3.155.  The Board notes that the August 1998 
statement from the veteran accompanying his reopened claim 
states that he wanted to "initiate a claim for service 
connection for post traumatic stress disorder" and does not 
indicate a prior filing in July 1998.  

Finally, the Board notes that the addition of PTSD as a 
diagnostic entity in VA's Schedule for Rating Mental 
Disorders is not a "liberalizing VA issue" in the veteran's 
case, as such diagnosis was already recognized for VA 
compensation purposes at the time of the RO's February 1984 
denial.  The veteran did not have a claim for PTSD pending 
until 1983 and did not have medical evidence of a diagnosis 
of PTSD until 1998.  Thus, the veteran did not meet the 
eligibility criteria for the benefit on the effective date of 
April 11, 1980, when PTSD was added to the Rating Schedule as 
a diagnosis.  See 38 C.F.R. § 3.114(a); VAOPGCPREC 26-97 
(July 16, 1997).  

The Board is cognizant of the veteran's argument that his 
symptoms have always represented PTSD.  However, the Board is 
constrained from substituting its own (or the veteran's) 
medical judgment in place of the diagnoses and findings 
provided by medical professionals.  See Allen v. Brown, 7 
Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this case, the first documentation that can be 
accepted as a claim to reopen following a final RO denial is 
the veteran's application and statement received on August 
25, 1998, which represents the currently assigned effective 
date.   It is true that under certain circumstances a report 
of examination may be deemed an informal claim.  38 C.F.R. 
§ 3.357.   That provision, however, only applies when a 
formal claim for compensation or pension has been allowed or 
a formal claim denied because the service-connected 
disability was not compensable in degree.  Neither of these 
specific situations applies because the 1984 claim was not 
allowed, and it was not denied for the reason set out at   
38 C.F.R. § 3.357 (b).  Thus, the claim for an earlier 
effective date must be denied.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § § 3.114(a), 3.400(b), (q)(1)(ii), (r).


ORDER

Entitlement to an effective date prior to August 25, 1998 for 
the grant of service connection and award of compensation for 
PTSD is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

